Citation Nr: 1210556	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  09-13 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4. Entitlement to service connection for a right shoulder disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America

ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The issues of entitlement to service connection for hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's PTSD has been medically attributed to a corroborated in-service stressful incident.

2.  At no time during the current appeal period has the Veteran been shown to have a right shoulder disability.  


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the Veteran, PTSD was incurred as a consequence of active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2011).

2.  A right shoulder disability was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

With regard to the service connection claim for PTSD, and as will be discussed in further detail in the following decision, the Board finds that the competent and probative evidence of record supports the grant of service connection for this disorder.  Thus, the Board is granting in full this aspect of the Veteran's appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

As regards the service connection claim for a right shoulder disability, in a pre-adjudication letter dated in April 2006, the RO informed the Veteran of its duty to assist him in substantiating his claim under the VCAA, and the effect of this duty upon his claim.  This letter also informed him of how disability ratings and effective dates are assigned, if service connection were to be granted.  See Dingess v. Nicholson, supra.  He has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board also finds that VA has satisfied its duty to assist the Veteran in the development of the claims adjudicated herein.  His in-service and pertinent post-service treatment reports are of record.  While VA did not provide the Veteran with examinations and/or did not obtain a medical opinion as to the origins of the claimed right shoulder disability, the Board finds that VA had no obligation to do so in connection with the current appeal because both the STRs and post service treatment records are negative for any diagnosis of the claimed right shoulder disability.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Paralyzed Veterans of America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that, if the evidence of record does not establish that the veteran suffered an event, injury, or disease in service, no reasonable possibility exists that providing a medical examination or obtaining a medical opinion would substantiate the claim); Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (holding that the Board is not required to accept a medical opinion that is based on the veteran's recitation of medical history); Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (holding that VA is not obligated to provide an examination for a medical nexus opinion where, as here, the supporting evidence of record consists only of a lay statement).  Accordingly, an examination is not required here, even under the low threshold of McLendon.  

Thus, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his right shoulder claim.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  

Law and Analysis

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was "noted" in service with post-service continuity of the same symptomatology and medical or lay evidence of a nexus between the present disability and the symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  In other words, a Veteran can establish continuity of symptomatology in cases where he/she cannot fully establish the in-service and/or nexus elements of service connection discussed above.  See also Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

I.  PTSD

The Veteran is seeking service connection for PTSD.

To establish entitlement to service connection for PTSD, the record must contain the following:  (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which mandates that, for VA purposes, all mental disorder diagnoses must conform to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (DSM-IV). 38 C.F.R. § 3.304(f).  The Court of Appeals for Veterans Claims (Court) has taken judicial notice of the mental health profession's adoption of the DSM-IV.  Cohen, supra.  According to the current criteria, a diagnosis of PTSD requires exposure to a traumatic event, or stressor.  A stressor involves exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others, and the person's response involved intense fear, helplessness, or horror.  The sufficiency of a stressor is a medical determination, and the occurrence of a claimed stressor is an adjudicatory determination.  Id.

Furthermore, the pertinent regulation provides that, if the evidence establishes that the veteran engaged in combat with the enemy and that the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1).  

However, in order to grant service connection for PTSD to a non-combat veteran, there must be credible evidence to support the veteran's assertion that the stressful event occurred.  A medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, supra, at 142; Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996). 

The Board notes 38 C.F.R. § 3.304(f)(3) was amended and relaxes the evidentiary standard for establishing in-service stressors in claims for PTSD.  This revision adds to the types of PTSD claims that VA will accept through credible lay testimony alone as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity" and provided that the claimed stressor(s) is(are) consistent with the places, types, and circumstances of the Veteran's service.  In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA, or VA contracted, psychiatrist or psychologist.  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010.  

First, the Board notes that there is medical evidence on file to include a March 2007 statement signed by a VA social worker and psychiatrist which reflects that the Veteran has been diagnosed as having PTSD according to DSM-IV.  

Second, the Board will address the matter of whether the Veteran's claimed PTSD stressors have been verified.  A March 2007 VA mental health assessment reflects that the Veteran identified the primary events that he considers to be the precipitating causes of his PTSD.  Specifically, he described being injured by an explosion shortly after arriving in Vietnam.  He was thrown 30 feet, dislocating his right shoulder.  He also assisted in the hospital with amputees and was somewhat embarrassed by the nature of his injury compared to theirs.  He also reported that his good friend "F" from Rockford, Illinois was killed when they were outside of their tank one night.  He was hit with multiple gunshots.  He also described having to clean tanks that had been hit by RPGs which involving removing body parts.  The Veteran identified his primary emotion as being afraid but that he became emotionally numb as his tour progressed.  

The Veteran's DD 214 shows his military occupation specialty was motor vehicle operator and that he was awarded the National Defense Service Medal, the Vietnam Service Medal, and the Vietnam Campaign Medal with device.  These decorations, while impressive, do not corroborate his claimed combat service. 

The RO conducted evidentiary development in an attempt to verify the Veteran's service stressors.  In a memorandum dated in August 2010, it was noted that service personnel records revealed that the Veteran served in Vietnam from March 1967 to August 1967 and from November 1967 to April 1968.  He was assigned to the Headquarters and Service Company, 3rd Tank Battalion, 3rd Marine Division while in Vietnam.  It was also noted that the Veteran identified a member of his unit ("F") was killed in action.  A review of the Adjutant General Central Casualty File and Combat Area Casualty File files confirms that CPL "F" of Rockford, Illinois, was killed in action on July 27, 1967 by artillery/mortar fire.  He was a tank crewmember and belonged to the 3rd Tank Battalion of the 3rd Marine Division, the same battalion that the Veteran served in.  Therefore, the specific stressor event reported by the Veteran of a member from his unit being killed in action is confirmed.  

It is not clear whether the Veteran was in close proximity to witness the death of the his fellow tank crewmember personally or whether he merely heard about the event after the fact.  The Board, however, is cognizant that the Veteran need not corroborate his physical proximity to, or firsthand experience with, the attack.  See Pentecost v. Principi, 16 Vet. App. 124, 128-29 (2002); Suozzi v. Brown, 10 Vet. App. 307(1997).  The Board finds that the fact that the Veteran was stationed in the same unit as CPL "F" when he was killed in action constitutes credible supporting evidence that the claimed in-service stressor occurred and that he was in fact exposed to combat fire.  

Moreover, as previously stated herein, the regulatory changes which became effective on July 13, 2010 state that the Veteran's lay testimony alone is sufficient to establish the occurrence of a claimed in-service stressor(s) if that stressor(s) is(are) related to the Veteran's fear of hostile military or terrorist activity and provided that the claimed stressor(s) is(are) consistent with the places, types, and circumstances of the Veteran's service.  The Board finds that the Veteran's claimed in-service stressor of being afraid of hostile military activity is entirely consistent with the information available about his period of service in Vietnam.  In accordance with the regulatory changes made to 38 C.F.R. § 3.304(f)(3), effective July 13, 2010, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

Now, the Board will consider whether there is link between his diagnosis of PTSD and his corroborated service stressors.  As previously mentioned, the Veteran was evaluated by a VA psychiatrist and social worker in March 2007.  Both healthcare professionals signed a statement indicating that the Veteran's diagnosis was PTSD, and that his psychological trauma stemmed from his Vietnam combat service.  This opinion was based on a battery of tests including the Mississippi Scale and Revised Impact of Events Scale.  It is also noted that a detailed delineation of the Veteran's claimed service stressors was taken (by the VA social worker) and included the death of "F" and being fearful of hostile activity.

In sum, service connection is warranted for PTSD.  As reported above, the claims file includes a clinical diagnosis of PTSD by competent medical professionals who have diagnosed the disorder based on a corroborated in-service stressor reported by the Veteran.  

Finally, the Board observes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Also, a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As discussed above, at the time of the Veteran's PTSD diagnosis in March 2007, both VA examiners determined that the Veteran did not have any current co-morbid psychiatric disorders.  As result, the Board finds that there is no other separate and distinct mental disability potentially related to the Veteran's military service at any point during the pendency of the claim that is for consideration.  Accordingly, the award of service connection for PTSD constitutes a full grant of the benefit sought on appeal. 

II.  Right Shoulder

The Veteran is seeking service connection for a right shoulder disability that he maintains is the result of an in-service injury.

In this case, the primary impediment to a grant of service connection here is the absence of medical evidence of a current right shoulder disability.  Here, the greater weight of the competent and credible evidence indicates that the Veteran has not been found to have a right disability at any time during the appeal period.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).

Service treatment records (STRs) show that in August 1967 the Veteran dislocated his left shoulder in a fall.  X-rays were normal with no evidence of fracture or dislocation.  The anterior shoulder dislocation was reduced and immobilized in a sling.  The Veteran was evacuated to a U.S. Naval Hospital for further convalescence and treatment.  His left shoulder was immobilized in a plaster case for a total period of four weeks.  At that time, his complaints and findings were solely confined to the left shoulder with no specific mention of the right shoulder.  Furthermore, at his separation physical in September 1969, the only abnormality highlighted was recurrent left shoulder dislocation.  

The lack of evidence of in-service incurrence is not, however, the only shortcoming in this claim, as no records of post-service treatment for right shoulder complaints or symptomatology have been submitted or identified.  

While shoulder pain is the type of symptom capable of lay observation, the record is devoid of evidence to suggest that the Veteran has ever been seen or treated for a right shoulder disability or any related condition, either during service or after service separation.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (service connection may not be granted for symptoms unaccompanied by a diagnosed disability).  The Board does not dispute that the Veteran may experience some sort of right shoulder symptomatology, but there is no objective clinical confirmation that he suffers from an actual disability and his post-service contention alone cannot satisfy the criteria for a current disability.  In the absence of a clear diagnosis of a right shoulder disability, or abnormality which is attributable to some identifiable disease or injury during service, an award of service connection is not warranted.  

As already noted, pursuant to McClain, supra, the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  Importantly, however, and of particular significance to the Board in this matter, is the fact that, at no time during the current appeal has a diagnosis of a right shoulder disability been made.  Based on this evidentiary posture, service connection cannot be awarded.  

Because there was no right shoulder disability diagnosed at any time since the claim was filed, and there remains no current right shoulder disability, no valid claim for service connection for either disability exists.  Based on this evidentiary posture, service connection cannot be awarded.  

In reaching this conclusion, the Board has not overlooked the Veteran's contentions.  His primary assertion appears to be that he has a current right shoulder disability related to a left shoulder injury during service.  The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Davidson v. Shinseki, 581 F.3d 1313, 1316.  

Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Federal Circuit Court also held in Buchanan (and Davidson and Jandreau), however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  So to ultimately have probative value, the Veteran's assertions also have to be credible and judged in relation to the other evidence in the file - including any medical evidence addressing the determinative issue of causation.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno, 6 Vet. App. at 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

That said, the Board notes that the Veteran is not a medical professional, and therefore, his beliefs and statements about medical matters do not constitute competent evidence on matters of medical etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  A veteran generally can report his or her observations concerning symptoms, but in this particular case, the Veteran is not competent to establish a current diagnosis by his lay statements as such would require medical expertise and diagnostic testing in order for a correct diagnosis to be rendered.  

In other words, while the Veteran is competent to attest to an acute injury with resulting right shoulder pain, his opinion regarding the etiology of his claimed right shoulder disability is not a statement merely about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly falls within the realm of requiring medical expertise, which he simply does not have.  Consequently, the probative value of the Veteran's implied or explicit assertions that he has a right shoulder disability are greatly outweighed by the objective clinical findings of record.  Compare Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis) with Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet). 

However more importantly the Board finds that the Veteran's account of a right shoulder injury he claims occurred during service is not credible because it is inconsistent with STRs and post-service medical reports.  A right shoulder is not documented in his STRs and at service discharge given the opportunity to identify any residual disability associated with the claimed in-service injury, the Veteran did not indicate any pertinent right shoulder complaints and none are documented.  The Board finds no reason to doubt the accuracy of the service records, which have been carefully reviewed.  Rather, the Veteran's current account of an in-service injury to the right shoulder was first introduced in the record in March 2006, almost 40 years after separation from service, in relation to his current claim for VA compensation.  There is also no post-service evidence that the Veteran is currently being treated for a right shoulder disability.  

In this case, the Board finds the contemporaneous records described above, which are entirely negative for right shoulder symptoms, to be inherently more probative than the Veteran's statements made years after the fact.  See Curry v. Brown, 7 Vet. App. 59 (1994) (a veteran's version of events from the past may be of limited credibility and probative value in the absence of medical records showing treatment for the claimed disorder).

Finally, the Veteran's representative appears to advance the argument that the Veteran's claimed right shoulder disability is secondary to the left shoulder injury incurred during service.  See Informal Hearing Presentation dated in July 2011.  However the Board notes that it does not appear that service connection is currently in effect for a left shoulder disability.  Since there is no predicate disability upon which secondary service connection may be granted, this argument does not provide a basis for a grant of service connection.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 446 (1995) (en banc).  That notwithstanding, as has been determined there is no medical evidence to suggest that the Veteran even has a current right shoulder disability.  

Accordingly, the preponderance of the evidence is against the claim for service connection for a right shoulder disability, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).  

ORDER

Service connection for PTSD is granted.

Service connection for a right shoulder disability is denied.


REMAND

The Veteran seeks service connection for hearing loss and tinnitus that he claims are directly related to excessive noise exposure while serving in Vietnam.  

The Veteran's DD Form 214 shows that he served as a motor vehicle operator, which is an MOS recognized as being subject to hazardous noise.  See VA Fast Letter 10-35 (Sept. 2, 2010) (providing Duty MOS Noise Exposure Listing and stating that if the duty position is shown to have a "Moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event.).  Given this evidence, particularly the Veteran's military duties, the Board accepts that he had in-service noise exposure, as alleged. 

However, service treatment records (STRs) reflect no specific instance(s) of complaints or treatment stemming from noise trauma.  These records also indicate that, at separation in September 1969, an audiogram was not conducted.  Instead, the Veteran was only provided a whispered voice test to determine the level of his hearing acuity.  At that time his hearing was recorded as 15/15, indicative of normal hearing, and the physical examination noted his ears and drums were normal.  Moreover, there were no complaints of hearing loss, tinnitus, or other ear pathology, and the Veteran did not otherwise provide information regarding noise exposure.  

That said, in Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992), the United States Court of Appeals for Veterans Claims (Court) held that hearing loss disability by the standards of 38 C.F.R. § 3.385 is not required during service, only currently.  In fact, the laws and regulations do not specifically require complaints of, or treatment for, hearing loss during service in order to establish service connection.  Id.  See also Hensley v. Brown, 5 Vet. App. 155 (1993) (where the Court held that, even though disabling hearing loss may not be demonstrated at separation, a veteran may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service). 

Further review of the claims folder indicates that the Veteran has not been afforded a VA examination.  Therefore, and based on the evidentiary posture as discussed herein, the Board believes that an audiological examination should be scheduled in order to determine whether any current bilateral hearing loss disability and tinnitus that the Veteran may have is related to his service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Specifically, the examiner should be asked to provide an opinion as to whether the type, degree, and pattern of the Veteran's hearing loss is consistent with his conceded noise exposure during military service. 

Any ongoing pertinent treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms from the Veteran, procure any medical records, not already in the claims file, pertaining to treatment or evaluation of his hearing loss and tinnitus.  All pertinent records should be obtained and associated with the claims folder.  

Document the attempts to obtain such records.  If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  See 38 U.S.C.A. § 5103A(b).  

2.  Then, accord the Veteran a VA audiological examination.  The claims folder must be made available to the examiner for review, and the examination report should include discussion of the Veteran's documented medical history and assertions.  A notation to the effect that this record review took place should be included in the report.  All indicated tests and studies, including audiological testing, should be performed, and the examiner should review the results of any testing prior to completing the report.  

The examiner should provide numeric interpretation of the audiogram conducted on examination and should set forth numeric values for the pure tone thresholds at 500, 1000, 2000, 3000, and 4000 Hertz.  The reported numeric values and speech recognition scores (Maryland CNC test) must be in conformity with the requirements of 38 C.F.R. § 3.385.  

The examiner should take into consideration the Veteran's statements regarding his in-service noise exposure and provide an opinion as to whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that any hearing loss or tinnitus diagnosed on examination is consistent with his active duty, or whether such a causal relationship is unlikely (i.e., a probability of less than 50 percent).  A rationale should be provided for all opinions expressed.  

3.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


